Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 17-18, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bentley et al. (US Pre-Grant Publication 2007/0271308) in view of Lim (US Patent 9,864,752) and further in view of Consul et al. (US Pre-Grant Publication 2010/0138500). 
 
	As to claim 1, Bentley et al. teaches a computer-implemented method comprising: 
[receiving], by a content management system, a content management rule, … specifying content, a plurality of retention time periods, … (see paragraphs [0079] - [0082]. A user interface is used to define a retention schedule for a record class. This is an identification of content. An event associated with the content, such as a creation date, is identified as a ”base date,” and a retention period is established based on the “base date.” Also see paragraphs [0095]- [0096]. Figure 7F and paragraph [0093] indicate that multiple retention periods may be selected. Paragraph [0100] also shows multiple retention periods); and
Mapping, by the content management system, the specified content to specific content within a content repository (see paragraphs [0079] - [0082]. The selected content for the retention schedule is mapped to existing records); 
Creating, by the content management system, a plurality of actions corresponding to [at least one task], wherein the plurality of actions includes reviewing content and deleting content (see paragraphs [0079] - [0082]. A retention schedule that is executed ends in “a disposition action,” which is the claimed “action” that occurs upon the completion of the retention time, also described in paragraph [0103] as deletion. Notably, an alert may also be sent to an administrator, which is a review); 
Creating, by the content management system, a retention schedule for the specific content based on the specified retention time periods (see paragraphs [0079] - [0082]); 
Performing, by the content management system, one or more of the plurality of actions after expiration of a … retention time period … in accordance with the retention schedule by deleting the flagged content from the … content repository (see paragraphs [0079] – [0082] and [0103]. Records may be deleted upon expiration of the retention time period. Also see paragraph [0114], wherein an administrator receives a notification for deleting identified, or flagged, content). 
Bentley does not specifically teach parsing, by the content management system, a content management rule, defined using a domain-specific language grammar specifying content, a plurality of retention time periods, and a plurality of tasks associated with the specific content. 
creating, by the content management system, a plurality of actions corresponding to the specified plurality of tasks, wherein the plurality of actions includes reviewing content, deleting content, and moving content to another content repository; 
performing, by the content management system, one or more of the plurality of actions after expiration of a first retention time period in accordance with the retention schedule by flagging the specific content within the content repository, moving the flagged content to the other content repository, and reviewing the flagged content in the other content repository; 
performing, by the content management system, one or more of the plurality of actions after expiration of a second retention time period later than the first retention time period in accordance with the retention schedule by deleting the flagged content from the other content repository. 
Lim teaches parsing, by the content management system, a content management rule, defined using a domain-specific language grammar and specifying content, a plurality of retention time periods, and a plurality of tasks associated with the specific content (see 10:44-11:24, and 46:3-21 and 46:25-61. Lim teaches policies, wherein policies may include maintenance policies such as those triggered by scheduler to execute at a certain time. The policies are defined in a policy language using grammar. As noted, policies may be a statement, including expressions. The policies may be directed against certain types of documents (see 11:15-19) and include retention periods (see 10:52-61). As noted in the last two rows of the table of column 47, policies include tasks). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Bentley et al. by the teachings of Lim, because the references are directed to analogous subject matter – notably, both are content management systems that archive data according to policies. One of ordinary skill in the art would have found it obvious to incorporate the textual policies of Lim into Bentley et al., because the textual policies of Lim allow a separation between specific policies and policy abstractions, which will increase user convenience when customizing policies on a system (see Abstract).
Consul teaches: 
creating, by the content management system, a plurality of actions corresponding to the specified plurality of tasks, wherein the plurality of actions include reviewing content, deleting content, and moving content to another content repository (see paragraphs [0022], [0024], and [0031]. Users may associated policy tags with messages or folders. The policy tags may include one archive (or movement) policy and one deletion policy. As noted by the process loop shown in Figure 4 and paragraphs [0051]-[0052], content is reviewed as an action. As noted above, Bentley also teaches reviewing and deleting content); 
performing, by the content management system, one or more of the plurality of actions after expiration of a first retention time period in accordance with the retention schedule by flagging the specific content within the content repository, moving the flagged content to the other content repository, and reviewing the flagged content in the other content repository (see paragraphs [0022], [0031], and [0037]. After the expiration of a first movement retention policy tag, content may be moved to an archive mailbox and flagged, see [0037] and [0056]. Then the content may be reviewed as part of the loop shown in Figure 4, [0053]-[0054]); 
performing, by the content management system, one or more of the plurality of actions after expiration of a second retention time period later than the first retention time period in accordance with the retention schedule by deleting the flagged content from the other content repository (see paragraph [0031] and [0053]-[0054]. The content is reviewed for deletion in the archive mailbox after the expiration of the deletion retention policy period). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Bentley et al. by the teachings of Consul, because the references are directed to analogous subject matter – notably, both are content management systems that archive data according to policies. One of ordinary skill in the art would have found it obvious to incorporate the action policies of Consul into Bentley et al., because the action policies of Consul will give an administrator of Bentley greater control over customizing retention rules, which will increase user convenience when customizing policies on a system (see Abstract).

As to claim 17, Bentley as modified by Lim teaches the computer- implemented method of claim 1, wherein the content management rule is received from another content management system (see Lim 10:41-51 and Figure 4. Content management rules may be received from a centrally located policy server and distributed to workstations. Each of these systems are different “content management systems.” Also see 12:67-13:3)

As to claim 18, Bentley as modified by Lim teaches the computer- implemented method of claim 17, wherein the received content management rule is customized by the content management system (see Lim 13:16-14:8. Policies may be customized by a receiving system).

As to claim 20, Bentley as modified by Consul teaches the computer- implemented method of claim 1, wherein a first action is executed in accordance with a first created retention schedule for the specific content based on the first retention time period, and a second action is executed in accordance with a second created retention schedule for the specific content based on the second retention time period (see Consul paragraph [0031] and [0037]). 

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bentley et al. (US Pre-Grant Publication 2007/0271308) in view of Lim (US Patent 9,864,752) and further in view of Consul et al. (US Pre-Grant Publication 2010/0138500), and further in view of Jesurum (US Patent 8,918,412). 

As to claim 7, Bentley as modified teaches the subject matter of the parent claim.
Bentley does not teach wherein the domain specific language grammar is Backus normal form grammar.
Jesurum teaches wherein the domain specific language grammar is Backus normal form grammar (see 6:5-40. A query may be specified by a user via a graphical user interface. This query is expressed via Backus-Naur Form). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Bentley et al. by the teachings of Jesurum, because both references are directed toward maintenance of data files. Bentley et al. does not provide any specific programming language or instructions through which to facilitate the maintenance of files. Jesurum describes wherein a selection query uses Backus-Naur form. Backus-Naur form is a convention used in the art for any context-free grammar. One of ordinary skill in the art would have found it obvious to use a known programming convention to perform functions in Bentley et al.

Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bentley et al. (US Pre-Grant Publication 2007/0271308) in view of Lim (US Patent 9,864,752), in view of Consul et al. (US Pre-Grant Publication 2010/0138500), and further in view of Mayhew (“How Long Do Employers Keep Records After Employee Termination?”). 

As to claim 21, Bentley as modified teaches the computer-implemented method of claim 1
Bentley as modified does not teach wherein the first and second retention time periods are relative to a date of separation of an employee from an organization, and the specified content is associated with the employee. 
Mayhew teaches: 
wherein the first and second retention time periods are relative to a date of separation of an employee from an organization, and the specified content is associated with the employee (see Mayhew, which indicates that employers have an obligation to store employee records for a period of time after separation of an employee from an organization. The combined references Bentley and Consul both teach first and second retention time periods from a selected date). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Bentley et al. by the teachings of Mayhew, because the references are directed to analogous subject matter – notably, all of the references discuss the maintenance of data after a selected date according to policies. One of ordinary skill in the art would have found it obvious to combine the rules and context of Mayhew with Bentley et al., because one of ordinary skill in the art would recognize that employee separation events are simply another type of event, such as those already described in Bentley, paragraphs [0079]-[0082]. Bentley teaches to account for data retention policies based on events.

Response to Arguments
Applicant’s arguments with respect to the independent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Remarks
An interview was conducted and recorded in parent application 13/489,789 to propose allowable subject matter for both Applications 13/489,789 and 13/875471, as both applications’ claims encompass the same subject matter for different statutory embodiments. The Examiner’s proposed amendment of incorporating the subject matter of claims 7 and 21 (relative to 13/875,471) into the independent claim along with details regarding the shell structure, as outlined in the interview summary, was not accepted by Applicant. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES D ADAMS whose telephone number is (571)272-3938.  The examiner can normally be reached on M-F, 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES D ADAMS/Primary Examiner, Art Unit 2152